UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 December 15, 2014 Date of Report (Date of earliest event reported) PEERLESS SYSTEMS CORPORATION (Exact name of registrant as specified in its charter) Delaware (State of Incorporation) 0-21287 (Commission File Number) 95-3732595 (IRS Employer Identification Number) 1055 Washington Blvd., 8 th Floor Stamford, CT 06901 (Address of principal executive offices) (Zip Code) (203) 350-0040 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02.Results of Operations and Financial Condition. On December 15, 2014, Peerless Systems Corporation (the “Company”) issued a press release announcing results for its third fiscal quarter ended October 31, 2014.A copy of the press release is attached as Exhibit99.1 to this Report. The information in this Item 2.02 and the exhibit attached hereto shall not be deemed “filed” for the purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section. This information will not be incorporated by reference into a filing under the Securities Act of 1933, or into another filing under the Exchange Act, unless that filing expressly refers to specific information in this Report. Item9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description Press release dated December 15, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PEERLESS SYSTEMS CORPORATION Date:December 15, 2014 By: /s/ Yi Tsai Name: Yi Tsai Title: Chief Financial Officer
